OPINION
PER CURIAM
This is an action to set aside a deed from a wife to her husband, on the ground that it was. a fraudulent transfer, made “for the colorable consideration of $1, but for no actual consideration whatever,” and at a time when the grantee had no other property and was indebted to the plaintiff.
If the husband, the grantee, was a bona fide creditor of his wife, the grantor, and the consideration for the deed was the payment of a bona fide indebtedness owed by the wife to the husband, then there was no fraud. The payment by a debtor to his creditor of a debt honestly owed is not fraudulent.
There is no claim made that the value of the property deeded, above the mortgage thereon, was substantially greater than the debtor obligation satisfied by the transfer of the property.
The controlling questions are ones of fact: to-wit, whether there was a bona, fide indebtedness owing „by the wife to the husband, and whether the deed was given to discharge that indebtedness.
We are unanimously of the opinion that both of said questions should be answered in the affirmative. It follows, therefore, that a decree may be entered in favor of the defendants, dismissing the petition of plaintiff, at its costs.
FUNK, PJ, STEVENS and WASHBURN, JJ, concur in judgment. ■’